Filed 8/14/15 (unmodified opn. attached)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FIRST APPELLATE DISTRICT

                                           DIVISION ONE


SPRINT TELEPHONY PCS, L.P. et al.,
        Plaintiffs and Appellants,
                                                        A140540
v.
STATE BOARD OF EQUALIZATION et                          (San Francisco County
al.,                                                    Super. Ct. No. CGC11511398)
        Defendants and Respondents.                     ORDER DENYING PETITION
                                                        FOR REHEARING AND
                                                        MODIFYING OPINION
                                                        [NO CHANGE IN JUDGMENT]

BY THE COURT:
        The opinion filed July 16, 2015, is modified by deleting the fourth sentence in the
fourth paragraph under I.B. and replacing it with “The parties stipulated that the ruling
disposed of the sole cause of action and that judgment could be entered against Sprint.”
        This modification does not change the appellate judgment. (Cal. Rules of Court,
rule 8.264(c)(2).)
        Appellants’ petition for rehearing is denied.


                                              __________________________________P.J.




                                                1
Filed 7/16/15 (unmodified version)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                          DIVISION ONE


SPRINT TELEPHONY PCS, L.P. et al.,
        Plaintiffs and Appellants,
                                                     A140540
v.
STATE BOARD OF EQUALIZATION et                       (San Francisco County
al.,                                                 Super. Ct. No. CGC11511398)
        Defendants and Respondents.


        Appellants Sprint Telephony PCS, L.P., Sprint Spectrum L.P., Wirelessco, L.P.,
Nextel of California, Inc., and Nextel Boost of California, LLC (collectively referred to
as Sprint or the company) filed this action seeking a refund on taxes they paid on
property assessed by respondent State Board of Equalization (the Board). The
Legislature has mandated that for a telephone company to file such a judicial tax-refund
action it must first file a petition for reassessment with the Board stating “in the petition
[that] it is intended to . . . serve [as a claim for refund].” (Rev. & Tax. Code, § 5148,
subds. (f), (g)(1).)1 Sprint filed a petition for reassessment but did not state in it that the
petition was also intended to serve as a claim for refund. Relying on the plain language
of the statute, the trial court granted summary judgment in the Board’s favor. We affirm.
Although requiring a telephone company to state in its reassessment petition that it is
claiming a refund as a prerequisite for filing a judicial tax-refund action serves limited
practical purposes, the requirement is plain and compulsory.


1
 All statutory references are to the Revenue and Taxation Code unless otherwise
specified.


                                                2
                                         I.
                               FACTUAL AND PROCEDURAL
                                    BACKGROUND
       A. The Statutory Framework for State-assessed Property.
       California property owners who dispute the government’s assessment of their
property for tax purposes may generally request to have the property reassessed at a
lower valuation and request a refund of paid taxes that were based on an excess valuation.
They must make both requests before bringing a judicial tax-refund action. In many
situations, the same government body considers these two requests and can grant or deny
the relief sought. And in many situations, property owners may submit the two requests
either together or separately. When taxpayers of county-assessed property seek
reassessments and refunds, for example, they may either state in their applications for
reassessment that they want a refund or they may file a separate claim for refund with the
county. (§ 5097, subds. (b) & (c); see also §§ 1603-1604.)
       This case involves a unique assessment-and-refund procedure applicable to certain
entities, including telephone companies such as Sprint, that typically hold property in
multiple counties.2 The California Constitution requires the Board annually to assess
telephone companies’ property at fair-market value. (Cal. Const., art. XIII, § 19; see also
§ 721.) The Board’s assessment is allocated among the jurisdictions in which the
property is located, and the assessment roll is transmitted to city and county auditors.

2
  Specifically, the procedure applies to “(1) pipelines, flumes, canals, ditches, and
aqueducts lying within 2 or more counties and (2) property, except franchises, owned or
used by regulated railway, telegraph, or telephone companies, car companies operating
on railways in the State, and companies transmitting or selling gas or electricity.” (Cal.
Const., art. XIII, § 19; see also § 721.) Those entities’ property is assessed on a unitary
basis, that is, the property’s “ ‘value depends on the interrelation and operation of the
entire utility as a unit. Many of the separate assets would be practically valueless without
the rest of the system. Ten miles of telephone wire or one specially designed turbine
would have a questionable value, other than as scrap, without the benefit of the rest of the
system as a whole.’ ” (ITT World Communications, Inc. v. City and County of San
Francisco (1985) 37 Cal.3d 859, 863.) In this opinion, we refer to the procedure’s
applicability to telephone companies because Sprint is one, but we recognize that the
procedure applies to other types of state assessees as well.


                                             3
(§§ 722, 745; Verizon California Inc. v. Board of Equalization (2014) 230 Cal.App.4th
666, 672 (Verizon California).) Each county is responsible for collecting the taxes owed
by the telephone company in that county. (§§ 2152, 2601-2602.) In this way, the Board
and the individual counties play separate roles. The Board is responsible for assessing
the property at a statewide level, but the individual counties are responsible for collecting
the taxes that have been allocated to them.
       When the Board assesses a telephone company’s property, it must notify the
company by mail of the assessed valuation and the date a reassessment petition is due for
contesting it. (§ 731.) If the Board grants a reassessment petition by reducing the
property’s assessed value, it enters the revised valuation on the tax roll for the fiscal year
in which the determination is made or for the following fiscal year. (§ 744, subd. (b).) If
the reduced assessment is entered on the roll for the following fiscal year, the reduction is
to reflect the difference between the original and new assessed values, plus nine percent
of that difference in lieu of interest. (§ 744, subd. (c).)
       Before 1987, there was a three-step process for seeking refunds of taxes paid on
excess valuations of property owned by telephone companies. The company was
required to file (1) a petition for reassessment with the Board, (2) a claim for refund in
each county where it had property, and (3) an action for refund in the superior court of
each county in which it sought a refund. (Verizon California, supra, 230 Cal.App.4th at
p. 678, relying on Legis. Analyst, analysis of Assem. Bill No. 2120 (1987-1988 Reg.
Sess.) Sept. 2, 1987, p. 2.) This meant that numerous claims and judicial tax-refund
actions were sometimes necessary. (E.g., Pacific Gas & Electric Co. v. State Bd. of
Equalization (1980) 27 Cal.3d 277, 283.) Some legislators considered this process to be
“cumbersome” and believed it “overburdened state assessees and counties.” (Verizon
California, at p. 678, relying on Off. of Assem. Floor Analyses, 3d reading analysis of
Assem. Bill No. 2120 (1987-1988 Reg. Sess.) as amended June 3, 1987, p. 2.)
       A judicial tax-refund action for taxes levied on telephone-company property is
now governed by section 5148, which was enacted in 1987 “to streamline the appeals
process for state assessees.” (Verizon California, supra, 230 Cal.App.4th at p. 678; see


                                               4
also Stats. 1987, ch. 1262, § 6.) Under this statute, telephone companies are no longer
required to file refund claims in each county before seeking judicial relief. But they must
still comply with certain procedural requirements, including first filing a petition with the
Board for a reassessment and paying any disputed tax. (§ 5148, subds. (e) & (g).) The
reassessment petition must state that a refund is claimed. Section 5148, subdivision (f)
provides: “A timely filed petition for reassessment . . . shall constitute a claim for refund
if the petitioner states in the petition it is intended to so serve.” (Italics added.)
Subdivision (g), in turn, sets forth the applicable statute of limitations: “The action [for
refund] shall be commenced only after payment of the taxes in issue and within four
years after the latest of the dates that the State Board of Equalization mailed its decision
or its written findings and conclusions on the following: [¶] (1) A petition for
reassessment filed under section 741 and intended to constitute a claim for refund.”
(Italics added.) In other words, the statute of limitations on a judicial tax-refund action is
four years, and the limitations period begins to run when the Board mails its decision on a
reassessment petition that stated a refund was claimed. (§ 5148, subds. (f) & (g).)
       The plain language of these subdivisions requires telephone companies to file a
reassessment petition with the Board stating a refund is claimed as a prerequisite for
bringing a judicial tax-refund action. For simplicity and readability, we shall refer to this
prerequisite as the “the notice requirement.” The reasons for the notice requirement are
not intuitive because the Board does not issue refunds. (§ 5148, subd. (i).) Why should
the Board need to be told that a refund is claimed when only the counties, not the Board,
issue refunds?
       When the legislation enacting section 5148 was being considered, the Board sent a
letter to Governor George Deukmejian raising concerns about the notice requirement.
The letter explained that the proposed legislation “provides that a petition for
reassessment may be designated a claim for refund by the petitioner, but fails to provide
for a procedure when the petition is not designated a claim for refund and the assessee
later decides to litigate its rights. If failure to designate the petition as a claim for refund



                                                5
will cut off all future litigation rights, that should be clearly stated in order to avoid
entrapping taxpayers.”
       After section 5148 was signed into law over the Board’s objection, the Board
implemented a measure to help state assessees avoid these entrapment concerns by
creating a standard, one-page form for reassessment petitions that could hardly have
made it easier for telephone companies to satisfy the notice requirement (standard form
BOE-529-A). The version of this form used by Sprint included the statement “This is a
request for refund according to Revenue and Taxation Code section 5148(f)” next to two
boxes, one for “Yes” and one for “No.”3
       Once a telephone company satisfies all the applicable prerequisites, it may bring a
judicial tax-refund action by filing a single complaint (§ 5148, subd. (a)) that names the
Board and all the counties from which a refund is sought (id., subd. (b)). Allowing these
actions to be brought in one county, rather than requiring a separate action in every
county in which the telephone company has property, greatly reduces the number of
judicial tax-refund actions that telephone companies must file to obtain tax refunds.
       B. Sprint’s Attempt to Seek a Refund.
       In May 2008, the Board notified Sprint that it had assessed the value of the
company’s unitary property in the state at $2.5461 billion. Two months later, Sprint filed
with the Board a reassessment petition contending that the value was actually about half
the amount assessed by the Board, or $1.343511 billion. Included in the petition was the
Board’s standard form BOE-529-A, which contains seven sections. All sections except
one—section 4, which as described above is for designating a reassessment petition as a
claim for refund—were filled out. Neither box (“Yes” or “No”) was checked to indicate
that the petition was to serve as a claim for refund, and Sprint filed nothing else with its
petition to signify that it wanted the petition to be considered a claim for refund. Instead,
the petition focused solely on reducing the assessed valuation of its property. Sprint later
alleged that it “intended” its reassessment petition to serve as a claim for refund. But the
3
  As we discuss in more detail below, not everything the Board has done has been helpful
in providing guidance on the notice requirement.


                                                6
Board treats a petition for reassessment as a claim for refund only when the petition
indicates that it is to serve as one.4
       In December 2008, the Board granted Sprint’s reassessment petition in part by
reducing the assessed value of Sprint’s property to $2.0397 billion. This reduced
assessment was entered on the tax roll for the following fiscal year. (§ 744,
subds. (b) & (c).) In February 2010, Sprint filed refund claims with each of the 51
counties where it has property even though section 5148 does not contemplate such
filings. The Board received notices of these claims, and this was presumably the first
time the Board learned that Sprint was claiming a tax refund. At least 10 of the counties
rejected Sprint’s claims, and no refunds were granted.
       Sprint filed this action in June 2011 against the Board and 51 counties.5 As
amended, the complaint sought a judgment ordering reassessment of Sprint’s property at
a value less than $1.343511 billion (the value Sprint originally submitted to the Board in
its reassessment petition). Sprint also sought a total tax refund of at least $9 million
under section 5148.
       The counties responded by filing demurrers, which the trial court overruled.6 The
Board later filed a motion for summary judgment arguing that Sprint had failed to
exhaust its administrative remedies by not complying with the notice requirement. The
trial court agreed and granted the motion. The parties stipulated that the ruling disposed

4
  Petitions for reassessment commonly do not request a refund. A “majority” of petitions
filed with the Board are for reassessment only, and anywhere from 30 to 50 percent of
petitions do not include a checkmark next to either the “Yes” or “No” box on form BOE-
529-A.
5
  The complaint named the following counties, which are respondents in this action:
Alameda, Amador, Butte, Calaveras, Colusa, Contra Costa, El Dorado, Fresno, Glenn,
Humboldt, Imperial, Inyo, Kern, Kings, Lake, Lassen, Los Angeles, Madera, Marin,
Mariposa, Merced, Mono, Monterey, Napa, Nevada, Orange, Placer, Plumas, Riverside,
Sacramento, San Benito, San Bernardino, San Diego, San Francisco, San Joaquin, San
Luis Obispo, San Mateo, Santa Barbara, Santa Clara, Santa Cruz, Shasta, Siskiyou,
Solano, Sonoma, Stanislaus, Sutter, Tehama, Tulare, Ventura, Yolo, and Yuba.
6
  By order dated March 27, 2012 in case No. A134533, this court denied a writ petition
filed by the counties challenging the trial court’s order.


                                              7
of the sole cause of action and that judgment could be entered against all defendants. The
county defendants have joined the Board’s brief in this court.
                                             II.
                                         DISCUSSION

       Although Sprint’s appellate briefs span more than 85 pages, the company’s
arguments boil down to the proposition that the company was not required to comply
with the notice requirement because it serves no real purpose and the counties were not
prejudiced. The two trial judges who considered this issue were sympathetic to Sprint’s
argument. The judge who ruled on the demurrers considered Sprint’s potential waiver of
litigation rights by failing to check a box on a preprinted form to be based on a “hyper-
technical reading of [section] 5148,” and the judge who ruled on the subsequent motion
for summary judgment requested supplemental briefing and remarked this was “a tough
one” because “the State has this position you didn’t check the box, so you get hit for
millions of dollars.”
       We were similarly concerned with the fairness of a strict application of the notice
requirement, and we sent the parties a letter asking them to be prepared to discuss at oral
argument whether legitimate reasons exist for it. After considering the briefing and
counsels’ arguments, we conclude that the notice requirement, while serving few
practical purposes, is not irrational and must be enforced in accordance with the statute’s
plain language.
       Sprint itself acknowledges that section 5148, subdivisions (f) and (g) contain a
“literal requirement” that an assessee give notice that its petition is intended to serve as a
claim for refund in order to maintain a judicial tax-refund action. But it contends the
“literal prerequisite to the commencement of a tax refund action” should not apply here,
and it goes so far as to characterize the notice requirement as a “fictional administrative
tax refund procedure.” We are not persuaded.
       California Constitution, article XIII, section 32, provides: “After payment of a tax
claimed to be illegal, an action may be maintained to recover the tax paid, with interest,
in such manner as may be provided by the Legislature.” (Italics added.) “This


                                              8
constitutional limitation rests on the premise that strict legislative control over the manner
in which tax refunds may be sought is necessary so that governmental entities may
engage in fiscal planning based on expected tax revenues.” (Woosley v. State of
California (1992) 3 Cal.4th 758, 789.) “Because article XIII, section 32 vests the
Legislature with plenary control over the manner in which tax refunds may be obtained, a
party ‘must show strict, rather than substantial, compliance with the administrative
procedures established by the Legislature. [Citation.]’ [Citation.]” (IBM Personal
Pension Plan v. City and County of San Francisco (2005) 131 Cal.App.4th 1291, 1299.)
       In granting the Board’s motion for summary judgment, the trial court relied on this
well-settled principle requiring strict compliance with tax statutes. Sprint contends that it
should be excused from such compliance because the notice requirement is not a
“substantive administrative tax refund procedure” and is therefore not a “jurisdictional
prerequisite” to filing a judicial tax-refund action. (Boldface and solid capitalization
omitted.) Instead, Sprint argues, courts “must analyze each statute to determine what the
Legislature intended.”
       We begin by observing that Sprint is not contending that it should be excused from
the notice requirement on the basis of substantial compliance. Indeed, it could not so
contend because it admits that there was no compliance with the notice requirement.
Sprint points to nothing in either its reassessment petition or in any other document
demonstrating that it was claiming a refund when it filed its petition. It is therefore
imprecise to say that Sprint forfeited its refund simply because it failed to check a box; it
is more precise to say that Sprint forfeited its refund because it failed to indicate in any
way when it filed its reassessment petition that it wanted a tax refund.7


7
  At oral argument, and consistent with the text of section 5148, subdivision (f) that
provides a reassessment petition shall constitute a claim for refund if a petitioner so states
“in the petition” (as opposed to on any specific form), the Board’s appellate counsel
represented that even without the “Yes” box being checked the Board would consider the
notice requirement satisfied if there was some other indication on the petition or in a
cover letter that the telephone company wanted the petition to be considered a claim for
refund.


                                              9
       Sprint essentially asks us to conclude that the Legislature did not intend to require
compliance with the notice requirement. We cannot do so. A court’s role in construing a
statute is to determine the Legislature’s intent so as to effectuate the law’s purpose.
(Hunt v. Superior Court (1999) 21 Cal.4th 984, 1000.) The court first looks to the words
of a statute, “giving the language its usual, ordinary meaning. If there is no ambiguity in
the language, we presume the Legislature meant what it said, and the plain meaning of
the statute governs.” (Ibid., italics added.) “[R]esort to legislative history is appropriate
only where statutory language is ambiguous.” (Kaufman & Broad Communities, Inc. v.
Performance Plastering, Inc. (2005) 133 Cal.App.4th 26, 29, italics added.) Here, Sprint
identifies no ambiguity in the statute and acknowledges that its literal terms require a
telephone company to request a refund with the Board as a prerequisite to filing a judicial
tax-refund action. We must conclude that the legislative intent is reflected in the statute’s
plain language and meaning.
       Sprint stresses that counties are not authorized to pay refunds based on petitions
filed with the Board. It argues that, as a result, a claim to the Board “is not part of a
procedure establishing a substantive right to recover taxes, and for that reason cannot
serve as a jurisdictional prerequisite to the commencement and maintenance of a tax-
refund action under section 5148.” As we understand it, this argument is that the Board’s
lack of authority to pay refund claims renders the notice requirement pointless. But this
is just another way of arguing that we should ignore the plain meaning of the statute.
And we may not do so even accepting that, as a practical matter, the Board does not
notify counties that a telephone company claims a refund from them.
       In any event, we cannot say the notice requirement is entirely pointless even
though it advances few practical purposes. The Board is the entity charged with
assessing telephone-company property, and the judicial-refund process requires that all
affected counties be included in a single action. (§ 5148, subds. (a) & (b).) Since the
Board is a mandatory party in any such action, requiring telephone companies to notify it
that they are claiming a refund informs the Board that it may face litigation on the issue.
(§ 5148, subd. (b) [“action shall name the board”], italics added.) Furthermore, requiring


                                              10
telephone companies to state in their reassessment petitions that they are claiming a
refund enabled the Legislature to establish a clear, uniform, and early date—the day the
Board mails its reassessment decision—for the start of the statute of limitations period for
a judicial tax-refund action. (§ 5148, subds. (f) & (g).)
       Sprint’s argument about when the statute of limitations begins to run where a
telephone company fails to comply with the notice requirement is confusing and
inconsistent with section 5148. The company argues, without citing any direct statutory
authority, that the statute of limitations would begin to run when the Board mails its
decision on a reassessment petition, whether or not the petition was designated as a claim
for refund. Sprint alternatively contends that if we conclude that the statute of limitations
under section 5148 is triggered only where a telephone company complies with the notice
requirement, we should apply the catchall four-year limitations period in Code of Civil
Procedure section 343 where a telephone company fails to comply with the notice
requirement. In those situations, Sprint argues, the limitations period would begin to run
when a company pays its taxes based on the inflated assessment. But we believe the
Legislature contemplated only one procedure and meant what it said when it provided
that a judicial tax-refund action must be initiated four years after the Board mails its
decision on a reassessment petition that complied with the notice requirement. (§ 5148,
subd. (g).)
       In a related argument, Sprint complains that it is inconsistent for the law to insist
on satisfaction of the notice requirement when the Board does not inform counties when
petitions seek refunds and notifies them only of reassessment decisions. (§ 744,
subd. (a).) True enough, counties have no right to participate in the administrative
reassessment proceeding and become involved only when they are named in a judicial
tax-refund action. (§ 5148, subds. (a) & (b); Verizon California, supra, 230 Cal.App.4th
at p. 676.) We admit that we can discern few, if any, practical benefits to the counties
when telephone companies comply with the notice requirement, and we see little
practical harm to them when they do not. But one of the purposes of section 5148 was to
make the process more efficient by eliminating the requirement that notice of refunds be


                                             11
filed in each affected county. (Verizon California, supra, 230 Cal.App.4th at p. 678.)
Regardless of whether the notice requirement benefits counties, the new process makes it
easier for telephone companies by allowing them to file one notice rather than multiple
notices. While the Legislature could have undoubtedly enacted a statute allowing
telephone companies to initiate judicial tax-refund actions without having first stated a
claim for refund in their reassessment petitions, we see no intrinsic inconsistency in the
procedure it did enact. In short, we cannot ignore the plain language of section 5148,
subdivisions (f) and (g) even accepting that the Board does not typically inform counties
when refunds are claimed in reassessment petitions.8
       Sprint relies on inapposite authority involving the different prerequisites for filing
a judicial tax-refund action for taxes paid on county-assessed property. (E.g., § 5097;
Steinhart v. County of Los Angeles (2010) 47 Cal.4th 1298, 1308-1309 [process to obtain
refund from county separate from process of seeking reduced assessment from county].)
The Legislature has specifically provided, however, that the refund process for county-
assessed property does not apply to state-assessed property. (§ 5142, subd. (a).)
       Sprint also places undue reliance on Geneva Towers Ltd. Partnership v. City and
County of San Francisco (2003) 29 Cal.4th 769 (Geneva Towers), which analyzed the
six-month statute of limitations in section 5141, applicable to tax-refund actions against
individual cities or counties. That statute provides that a tax-refund action shall be
commenced within six months after a city or county rejects a refund claim (§ 5141,
subd. (a)) and that a claimant “may” consider the claim rejected and file suit if the city or
county fails to mail notice of action on the claim within six months (id., subd. (b)).
Geneva Towers held that although a claimant may bring an action six months after filing
a refund claim when it was not notified of action on the claim, it is not required to do so.
(29 Cal.4th at p. 774.) Thus, under section 5141 the limitation period does not begin to
8
  We also reject Sprint’s argument that the notice requirement conflicts with California
Constitution, article XIII, section 32’s provision requiring taxes to be paid before a
taxpayer may maintain a judicial refund action. Requiring notice in a reassessment
petition that a refund is sought in the event of a valuation reduction does not interfere in
the least with this provision.


                                             12
run until the public entity denies the claim for refund, even if it takes no action on the
claim for several years. (Geneva Towers, at pp. 772, 774, 782.) The analysis in Geneva
Towers is straightforward and inapplicable here. The court found that a taxpayer filing a
refund claim under the statutory scheme could reasonably expect that no further action
was required until the public entity ruled on the claim. (Id. at p. 781.) Accordingly, the
court concluded that requiring the taxpayer to file suit within six months of the claim
despite a lack of action from the entity “would create a trap for the unwary.” (Ibid.)
       Sprint contends that the notice requirement in section 5148 likewise creates
“unpleasant and unfair surprises for many claimants.” (Geneva Towers, supra,
29 Cal.4th at p. 781.) But in Geneva Towers the unpleasant and unfair surprise to the
taxpayer was the government’s unreasonable interpretation of a statute. Here, there can
be no similar surprise because, as Sprint concedes, section 5148 is unambiguous. (E.g.,
Verizon California, supra, 230 Cal.App.4th at p. 673 [before initiating tax-refund action
under § 5148, telephone company submitted a petition to the Board naming counties
where property was located and “stated that the petition was a request for refund”].) We
agree with the Attorney General that “[t]here is no way around the fact that
subdivisions (f) and (g) [of section 5148] plainly reference and contemplate the
assessee’s filing of a petition that is intended to also serve as a claim for refund as a
prerequisite for a suit for refund.”
       We recognize that the application of the notice requirement in section 5148,
subdivisions (f) and (g) means that Sprint forfeited its right to a refund because it failed to
check the box on its reassessment petition or otherwise notify the Board that it intended
its petition to serve as a claim for refund. And we note that since the initiation of this
litigation, the Board has revised form BOE-529-A to make even clearer the rights that are
forfeited when a reassessment petition fails to state that it is also a refund claim.




                                              13
( [as of July 16, 2015].)9 The form still
includes a section where the petitioner may elect to state that the reassessment petition is
also a request for refund. But instead of including both “Yes” and “No” boxes, the form
now includes only a “Yes” box, followed by this direction: “Checking this box preserves
the right to recover taxes arising out of a disputed assessment.” This provides a helpful
explanation about the significance of failing to check the “Yes” box.
       But with or without this form change, the requirements of section 5148,
subdivisions (f) and (g) are plain that a telephone company wanting to preserve its right
to file a judicial tax-refund action is required to state that its reassessment petition is also
to serve as a claim for refund. Because Sprint failed to do so, the trial court properly
granted summary judgment.
       Before we conclude, we mention one last thing: the Board’s State Assessment
Manual includes a description of claim-refund procedures that is both confusing and
inaccurate. The manual states that assessees may file refund claims with the affected
counties even when they have not complied with the notice requirement. Although this
statement comports with the statutory scheme for filing refund actions on county-assessed
property under section 5141, subdivision (a), it does not comport with the statutory
scheme for filing a refund action on state-assessed property under section 5148. Because
the manual does not explain this limitation, telephone companies could reasonably
believe that the statement applies to them. We are deeply concerned about the inaccuracy




9
 On the court’s own motion, we take judicial notice of the revised form. (Evid. Code,
§ 452, subd. (c) [permissive judicial notice for “[o]fficial acts of the . . . executive . . .
departments” of any state]; see also Alan v. American Honda Motor Co., Inc. (2007)
40 Cal.4th 894, 904, fn. 5 [judicial notice of Judicial Council forms].)


                                               14
of the statement, and we urge the Board to move quickly to correct it and to take other
appropriate measures to prevent state assessees from relying on it.10
                                           III.
                                       DISPOSITION
       The judgment is affirmed. Respondents shall recover their costs on appeal.




10
   As concerning as this misleading statement is, it has no effect in this case because
Sprint did not rely on it. Although Sprint submitted refund claims to counties, it claims
to have done so only out of “an abundance of caution” and it expressly disavowed the
applicability of statutes governing county-assessed property. When the Board below
argued the applicability of a six-month statute of limitations period described in the
manual, Sprint correctly noted that the manual directly conflicts with section 5148 and
was thus “clearly illegal.”


                                            15
                                                       _________________________
                                                       Humes, P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




Sprint v. State Board of Equalization (A140540)




                                                  16
Trial Court:                   San Francisco County Superior Court

Trial Judge:                   Honorable Ernest H. Goldsmith

Counsel for Appellants:        Richard Norman Wiley

Counsel for Respondent State   Office of the Attorney General, Kamala D. Harris,
Board of Equalization:         Attorney General of California, Paul D. Gifford, Senior
                               Assistant Attorney General, Joyce E. Hee, Supervising
                               Deputy Attorney General, Karen Wing Ka Yiu, Deputy
                               Attorney General, Robert Warren Lambert, David Lew

Counsel for Respondent City    Office of City Attorney, Dennis J. Herrera, City
and County of San Francisco:   Attorney, Jean H. Alexander, Chief Tax Attorney,
                               Thomas S. Lakritz, Deputy City Attorney

Counsel for Respondent         Office of County Counsel, John Thomas Seyman,
County of Alameda:             Deputy County Counsel

Counsel for Respondent         Office of County Counsel, Gregory George Gillott,
County of Amador:              Deputy County Counsel

Counsel for Respondent         Office of County Counsel, Bradley Justin Stephens,
County of Butte:               Deputy County Counsel

Counsel for Respondent         Office of County Counsel, David Edward Sirias,
County of Calaveras:           Assistant County Counsel

Counsel for Respondent         Office of County Counsel, Marcos Alfonso Kropf,
County of Colusa:              County Counsel

Counsel for Respondent         Office of County Counsel, Michael John Ciccozzi,
County of El Dorado:           Deputy County Counsel

Counsel for Respondent         Office of County Counsel, Peter James Wall, Deputy
County of Fresno:              County Counsel




                                        17
Counsel for Respondent   Office of County Counsel, Huston T. Carlyle, County
County of Glenn:         Counsel

Counsel for Respondent   Humboldt County Counsel, Scott Alexander Miles
County of Humboldt:

Counsel for Respondent   Office of County Counsel, Geoffrey Patrick Holbrook
County of Imperial:

Counsel for Respondent   Inyo County Counsel, Dana Marie Crom
County of Inyo:

Counsel for Respondent   Office of County Counsel, Jerri Sue Bradley, Deputy
County of Kern:          County Counsel

Counsel for Respondent   Office of County Counsel, Colleen June Carlson
County of Kings:

Counsel for Respondent   Office of County Counsel, Anita Louise Grant
County of Lake:

Counsel for Respondent   Office of County Counsel, Rhetta Kay Vander Ploeg
County of Lassen:

Counsel for Respondent   Office of County Counsel, Albert Ramseyer
County of Los Angeles:

Counsel for Respondent   Madera County Counsel, Douglas William Nelson
County of Madera:

Counsel for Respondent   Office of County Counsel, Sheila Marise Shah
County of Marin:         Lichtblau, Deputy County Counsel

Counsel for Respondent   Mariposa County Counsel, Steven Wayne Dahlem,
County of Mariposa:      County Counsel

Counsel for Respondent   Office of County Counsel, David Albert Olsen
County of Merced:

Counsel for Respondent   Office of County Counsel, Marshall Skaggs Rudolph,
County of Mono:          County Counsel, John Carl Vallejo




                                  18
Counsel for Respondent       Office of County Counsel, Jerrold Allen Malkin
County of Monterey:

Counsel for Respondent       Office of County Counsel, Susan Beth Altman
County of Napa:

Counsel for Respondent       Nevada County Counsel, Alison Alberta Barratt-Green
County of Nevada:

Counsel for Respondent       Orange County Counsel, Laurie Ann Shade
County of Orange:

Counsel for Respondent       Office of County Counsel, Brian Reid Wirtz
County of Placer:

Counsel for Respondent       Office of County Counsel, Richard Crain Settlemire
County of Plumas:

Counsel for Respondent       Riverside County Counsel, Pamela Jean Walls
County of Riverside:

Counsel for Respondent       Office of County Counsel, Diane Elizabeth McElhern
County of Sacramento:

Counsel for Respondent       San Benito County Counsel, Matthew Walter Granger
County of San Benito:

Counsel for Respondent       Office of County Counsel, Kevin Leigh Norris
County of San Bernardino:

Counsel for Respondent       Office of County Counsel, Thomas Edward
County of San Diego:         Montgomery

Counsel for Respondent       Office of County Counsel, Robert Emmett O’Rourke
County of San Joaquin:

Counsel for Respondent       Office of County Counsel, Rita L. Neal
County of San Luis Obispo:




                                      19
Counsel for Respondent     Office of County Counsel, Rebecca Maxine Archer
County of San Mateo:

Counsel for Respondent     Santa Barbara County Counsel, Anne Michele Rierson
County of Santa Barbara:

Counsel for Respondent     Office of County Counsel, Neysa Ann Fligor
County of Santa Clara:

Counsel for Respondent     Office of County Counsel, Jason M. Heath
County of Santa Cruz:

Counsel for Respondent     Office of County Counsel, David Morgan Yorton, Jr.
County of Shasta:

Counsel for Respondent     Office of County Counsel, Dennis M. Tanabe
County of Siskiyou:

Counsel for Respondent     Office of County Counsel, Carolyn Scarlata Keefe
County of Solano:

Counsel for Respondent     Office of Sonoma County Counsel, Jennifer Christina
County of Sonoma:          Klein, Lauren Borella, Deputy County Counsels

Counsel for Respondent     Office of Stanislaus County Counsel, Dierdre Elise
County of Stanislaus:      McGrath

Counsel for Respondent     Office of County Counsel, William Joseph Vanasek
County of Sutter:

Counsel for Respondent     Tehama County Counsel, Arthur J. Wylene
County of Tehema:

Counsel for Respondent     Office of County Counsel, Julia C. Langley
County of Tulare

Counsel for Respondent     Office of County Counsel, Linda Kathryn Ash
County of Ventura:




                                    20
Counsel for Respondent   Office of County Counsel, Daniel Carl Cederborg
County of Yolo:

Counsel for Respondent   Office of County Counsel, Maria Bryant-Pollard
County of Yuba:




                                  21